Citation Nr: 1539643	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from December 1997 to December 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for degenerative joint disease of the lumbar spine and assigned a 10 percent disability rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for his lumbar spine disability, which is currently rated as 10 percent disabling.  The Veteran was provided VA examinations of the disability in June 2010 and January 2012.  At the January 2012 VA examination, the Veteran reported that he experienced flare-ups in his disability, with pain constantly, but varying in degree associated with physical activity and the extent of limping.

The Court in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), imposed a requirement that instructed that an examiner include in the opinion a description of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Further, as the most recent examination of record is over three years old, an updated examination for a more current understanding of the Veteran's disability picture is warranted on remand. 



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to address the current nature and severity of the Veteran's low back disability, to include limitation of motion and incapacitating episodes, as well as any other rating criteria set forth in 38 C.F.R. § 4.71a pertaining to disabilities of the spine under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

In describing the Veteran's disability, the examiner should include an estimation, to the extent possible, of any additional functional limitations during flare-ups.  Even if the Veteran does not report flare-ups at the examination, the examiner must still estimate the additional functional impact of those flare-ups described in the January 2012 VA examination.  If the examiner is unable to estimate the additional functional limitation during any period of flare-up, he or she such should provide an explanation as to why this is so.

A copy of the claims file should be provided to the examiner for review.  The examiner should provide a written explanation or rationale for all opinions offered.

2. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




